Citation Nr: 1501802	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-24 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic stress disorder (PTSD) and dysthymic disorder, currently evaluated as 70 percent disabling.

2.  Entitlement to a combined evaluation greater than 80 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran served on active duty from September 1995 to July 2002.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

The issue of entitlement to an increased rating for PTSD and dysthymic disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's combined rating for service-connected disabilities was correctly calculated by the RO.


CONCLUSION OF LAW

Revision of the previously-computed combined rating for service-connected disabilities is not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.323, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), with implementing regulations published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a) (2014), describes VA's duty to notify and assist claimants in substantiating claims for VA benefits. 

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that VCAA does not apply where there is extensive factual development in a case, reflected both in the record on appeal and the Board's decision, which indicates no reasonable possibility that any further assistance would aid the claimant in substantiating his claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

As will be discussed in further detail below, the Veteran's claim for an increased combined rating is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any further consideration of the VCAA.

Legal Criteria

When there are two of more service-connected compensable disabilities, a combined evaluation will be made following the table and rules prescribed in the 1945 Schedule for Rating Disabilities.  38 C.F.R. § 3.323. 

Combined ratings are determined by using the Combined Ratings Table in Table I of 38 C.F.R. § 4.25.  To use Table I, the disabilities are first arranged in the exact order of their severity, beginning with the greatest disability and then combined using Table I; the figures appearing in the space where the column and the row intersect represent the combined value of the two.  This combined value is then converted to the nearest number divisible by 10; combined values ending in 5 are adjusted upward.  If there are more than two disabilities, the combined value of the first two disabilities is charted against the third disability using Table I.  The same procedure is used if there are four or more disabilities.  38 C.F.R. § 4.25(a). 

The Board's remand of the issue of an increased rating for the service-connected PTSD and dysthymic disorder may possibly result in an increased combined rating.  However, for the purpose of answering the Veteran's appeal, which is a challenge to his current combined disability rating, the Board will consider whether the RO correctly calculated the Veteran's combined disability level under the currently assigned disability ratings. 

The Veteran currently has three compensable service-connected disabilities: (1) a 70 percent rating for PTSD and dysthymic disorder; (2) a 30 percent rating for asthma; (3) and a 10 percent rating for uticaria.  The RO calculated the combined rating as 80 percent. 

Applying the above ratings to Table I, the first two disabilities (70 percent combined with 30 percent) yield a combined rating of 79.  38 C.F.R. § 4.25. This 79 percent rating is adjusted upward to 80 percent pursuant to 38 C.F.R. § 4.25(a) (ratings are rounded to the nearest number divisible by 10, with amounts ending in 5 or above being rounded up).  An 80 percent rating and the 10 percent rating for uticaria combine to a combined rating of 82.  The 82 percent rating is adjusted downward to 80 percent pursuant to section 4.25(a).  Thus, the 80 percent combined rating assigned by the RO is correct under the current law.


ORDER

The appeal for revision of the combined rating for service-connected disabilities is denied.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014). 

The Board notes that the Veteran's most recent VA examination for her service-connected PTSD and dysthymic disorder was conducted, more than four years ago, in October 2010.  The evidence of record indicates that her disability may have increased in severity since the October 2010 VA examination.  In this regard, as the RO noted in the August 2012 statement of the case, a March 2012 VA respiratory and skin disease examiner noted that the Veteran reported that she stopped taking her PTSD medication in August 2011 when she became pregnant, and that she endorsed symptoms of increased anxiety and panic attacks related to her PTSD because she had stopped taking her medication.  Furthermore, in a September 2012 statement, the Veteran reported that she remained paranoid and fearful in some form on a daily basis, which made "each day a struggle."  See September 2012 statement from the Veteran.  

The Veteran has not been afforded a contemporaneous VA examination to assess the current severity of her PTSD and dysthymic disorder.  As such, the Board has an obligation to have the Veteran reexamined to reassess the severity of her PTSD and dysthymic disorder.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

In addition to the VA examination, on remand, any pertinent private or VA treatment records generated since the October 2010 VA examination, not already of record, should be obtained and considered in connection with the examination. 

The appellant is advised that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all relevant VA medical records dated since October 2010.

2.  Request that the Veteran identify any private medical records that are not of record and provide a release.  If any are identified and a release provided, request those records and associate them with the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of her service-connected PTSD and dysthymic disorder.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

The examiner should specifically provide the following:

   (a) Provide a full multiaxial diagnosis with a global assessment of functioning score.

   (b) Specifically discuss the effects of the Veteran's PTSD and dysthymic disorder on her occupational and social functioning.

The examiner should also provide an opinion as to whether the service connected disability would preclude the Veteran from maintaining employment for which her education and occupational experience would otherwise qualify her.

If the Veteran's service-connected disability does not preclude gainful employment, the examiner should provide examples of the types of employment the Veteran would be able to perform.

A complete rationale should be given for all opinions and conclusions expressed.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. 

5.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


